DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2022 has been entered.
 
Response to Amendment
	Receipt is acknowledged of the amendment filed 6/21/2022. Claims 1, 7 and 8 have been amended. No claims have been canceled. No claims have been added. Claims 1-8 are pending and an action is as follows.

Response to Arguments
Applicant's arguments filed 6/21/2022 have been fully considered but they are not persuasive.
The Applicant argues, “…However, as shown in Fig. 11, the only element to the right of the SRS transmission area for UE 1 is the SRS transmission area for all bands. Choi clearly fails to disclose a range that is not the SRS symbol range, for which another terminal (such as terminal UE 0) may perform uplink transmission, to the right of the SRS transmission area for UE 1.
Therefore, Choi clearly fails to disclose or suggest all of ‘wherein when one slot includes a sounding reference signal (SRS) symbol range consisting of one or more symbols allocated to an SRS of a first terminal device, a first symbol range consisting of one or more symbols before the SRS symbol range, and a second symbol range consisting of one or more symbols after the SRS symbol range, a second terminal device different from the first terminal device performs uplink communication to the base station using at least one of the first symbol range and the second symbol range, the first symbol range is not the SRS symbol range, and the second symbol range is not the SRS symbol range,’ as recited in amended Claim 1  Applicant emphasizes that for anticipation, "[t]he identical invention must be shown in as complete detail as is contained in the ... claim." See Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). (See also MPEP §2131).
Therefore, Applicant respectfully submits that amended Claim 1 (and all associated dependent claims) patentably distinguishes over Choi.”

The Examiner disagrees, all claimed features are taught by Choi, specifically the claimed features which are argued by the Applicant regarding a range that is not the SRS symbol range. The Examiner emphasizes that, within Choi, the claimed “the SRS symbol range” is the range of “localized SRS transmission area for UE1” as mapped in the rejection of the independent claims. The element to the right SRS symbol are not the claimed “the SRS symbol range” because it is not the “localized SRS transmission area for UE1”.   Additionally, with respect to the IDS comprises NPL filed on 11/30/2021 (3GPP TSG RAN WG1 Meeting #89 R1-1706938 May 15th-19th 2017 Titled: US SRS design for beam management, CSI acquisition), the Examiner notes for this NPL special consideration has been given to Figure 1. Co-existence of SRS and PUSCH in the same resource pool, wherein the proposal 6 recites: Support multiplexing of SRS and PUSCH in the same symbol at least with the same numerology, which can be transmitted from the same UE or different UEs.

    PNG
    media_image1.png
    229
    536
    media_image1.png
    Greyscale

This reference anticipates all features of the currently amended independent claims and can serve as the sole relied upon prior art for rejecting claims 1, 7 and 8. In view of this reference alone amendments would be required to advance prosecution in a more favorable manner. This reference may be relied upon at a later date if the Applicant fails to amend the claims to incorporate features from their Specification which are novel and not taught by this reference. The elements to the right of the SRS region for the top row may be used for PUSCH of another (different) UE that the UE corresponding to the SRS region to the left of the PUSCH. The Applicant should consider amending the claims to further clarify the claims of their invention over the prior art.

All the other claims are not allowable based on the rationale applied above and below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 7 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al. US 2021/0135808 (hereinafter Choi).

Regarding claim 1, Choi teaches a communication system, comprising:
a base station (Figs. 1 & 5, ¶113 & ¶119); and
a plurality of terminal devices (Figure 1, the plurality of UE indicated by the many users of Figure 5 and ¶119 recitation of “each UE”) configured to perform radio communication with the base station [See Figures 1 & 5 (which express the wireless communication relationship between the BS and each UE)], wherein when one slot includes a sounding reference signal (SRS) symbol range consisting of one or more symbols allocated to an SRS of a first terminal device (the slot including SRS range of symbols allocated to UE 1, which is shown as the localized SRS transmission area for UE 1 in Figure 11), a first symbol range consisting of one or more symbols before the SRS symbol range (the symbols to the left of the localized SRS transmission area for UE 1 as shown in Figure 11), and a second symbol range consisting of one or more symbols after the SRS symbol range (the symbols to the right of the SRS transmission area for UE 1 as shown in Figure 11), a second terminal device different from the first terminal device performs uplink communication to the base station using at least one of the first symbol range and the second symbol range (UE 0 performs localized PUSCH transmissions which are uplink transmission to the base station using the first symbol range to the left of the localized SRS transmission area for UE 1 and using the second symbol range to the right of the localized SRS transmission area for UE1) [See Figure 11],
the first symbol range is not the SRS symbol range (The first symbol range to the left of the localized SRS transmission area for UE 1 is not the localized SRS transmission area for UE1, interpreted as the SRS symbol range as indicated above [See Figure 11]), and
the second symbol range is not the SRS symbol range (The second symbol range to the right of the localized SRS transmission area for UE1 is not the localized SRS transmission area for UE1, interpreted as the SRS symbol range as indicated above [See Figure 11]).
	(Note Figure 20 also anticipates claim 1 using the similar rationale with UL regions for any UE to the left (first symbol range) and right (second symbol range) of the SRS region for the UE (SRS symbol range), wherein the SRS symbol range and wherein the first symbol range is not the SRS symbol range (as shown without overlap in Figure 20) and the second symbol range is not the SRS symbol range (also as shown without overlap in Figure 20).
	
Regarding claim 7, Choi teaches a base station (BS) configured to perform radio communication with a plurality of terminal devices (UE also shown as users) [See Choi, Figure 1 (BS & UE) and Figure 5, UE/users ( the plurality of UE indicated by the many users of Figure 5 and ¶119 recitation of “each UE”)], wherein when one slot includes a sounding reference signal (SRS) symbol range consisting of one or more symbols allocated to an SRS of a first terminal device  (the slot including SRS range of symbols allocated to UE 1, which is shown as the localized SRS transmission area for UE 1 in Figure 11), a first symbol range consisting of one or more symbols before the SRS symbol range (the symbols to the left of the localized SRS transmission area for UE 1 as shown in Figure 11), and a second symbol range consisting of one or more symbols after the SRS symbol range  (the symbols to the right of the SRS transmission area for UE 1 as shown in Figure 11), the base station performs uplink communication with a second terminal device different from the first terminal device using at least one of the first symbol range and the second symbol range (UE o performs localized PUSCH transmissions which are uplink transmission to the base station using the first symbol range to the left of the localized SRS transmission area for UE 1) [See Figure 11],
the first symbol range is not the SRS symbol range (The first symbol range to the left of the localized SRS transmission area for UE 1 is not the localized SRS transmission area for UE1, interpreted as the SRS symbol range as indicated above [See Figure 11]), and
the second symbol range is not the SRS symbol range (The second symbol range to the right of the localized SRS transmission area for UE1 is not the localized SRS transmission area for UE1, interpreted as the SRS symbol range as indicated above [See Figure 11]).
	(Note Figure 20 also anticipates claim 1 using the similar rationale with UL regions for any UE to the left (first symbol range) and right (second symbol range) of the SRS region for the UE (SRS symbol range), wherein the SRS symbol range and wherein the first symbol range is not the SRS symbol range (as shown without overlap in Figure 20) and the second symbol range is not the SRS symbol range (also as shown without overlap in Figure 20).

Regarding claim 8, Choi teaches a terminal device (a UE, such as UE 0) that performs radio communication with a base station (BS) configured to perform the radio communication with a plurality of terminal devices [See Choi, Figures 1 and 5 wherein the BS is engaging in radio communication with a plurality of users, also interpreted as UEs], wherein when one slot includes a sounding reference signal (SRS) symbol range consisting of one or more symbols allocated to an SRS of another terminal device (the slot including SRS range of symbols allocated to UE 1, which is shown as the localized SRS transmission area for UE 1 in Figure 11), a first symbol range consisting of one or more symbols before the SRS symbol range (the symbols to the left of the localized SRS transmission area for UE 1 as shown in Figure 11), and a second symbol range consisting of one or more symbols after the SRS symbol range (the symbols to the right of the SRS transmission area for UE 1 as shown in Figure 11), the terminal device performs uplink communication using at least one of the first symbol range and the second symbol range (UE 0 performs localized PUSCH transmissions which are uplink transmission to the base station using the first symbol range to the left of the localized SRS transmission area for UE 1) [See Choi, Figure 11],
the first symbol range is not the SRS symbol range (The first symbol range to the left of the localized SRS transmission area for UE 1 is not the localized SRS transmission area for UE1, interpreted as the SRS symbol range as indicated above [See Figure 11]), and
the second symbol range is not the SRS symbol range (The second symbol range to the right of the localized SRS transmission area for UE1 is not the localized SRS transmission area for UE1, interpreted as the SRS symbol range as indicated above [See Figure 11]).
	(Note Figure 20 also anticipates claim 1 using the similar rationale with UL regions for any UE to the left (first symbol range) and right (second symbol range) of the SRS region for a UE (SRS symbol range which may be for different UE than the any UE performing UL transmissions before and after this region), wherein the SRS symbol range and wherein the first symbol range is not the SRS symbol range (as shown without overlap in Figure 20) and the second symbol range is not the SRS symbol range (also as shown without overlap in Figure 20).

Claim 3, Choi teaches wherein the communication system according to claim 1, wherein when a plurality of the first terminal devices transmit a plurality of the SRSs (See Figure 11 which depict the transmission of localized SRS transmissions on a UE specific basis), the second terminal device performs the uplink communication outside a range from start of the SRS symbol range that is started earliest to end of the SRS symbol range that is ended latest in the one slot  ([Choi, Figure 11] the second UE being indicated as UE 0 performs an uplink transmission “UE 0 PUSCH” outside of the range from the earliest localized SRS to the end the SRS transmissions as depicted in Figure 11 of Choi).

Regarding claim 4, Choi teaches that the communication system according to claim 1, wherein the second terminal device stops the uplink communication in the entire SRS symbol range ([Choi, Figure 11] the second terminal, shown as UE 0, stops the PUSCH transmission, interpreted as the uplink communication, for the entire range of symbols allocated for SRS).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Choi as applied to claim 1 above, and further in view of Nogami et al. US 2017/0325258 (hereinafter Nog).

Regarding claim 2, Choi teaches the communication system according to claim 1 (see the above rejection of claim 1), but it does not explicitly teach wherein the SRS is transmitted in the first slot and not in the second slot. 
However, Nog teaches wherein when the SRS is transmitted in a first slot and the SRS is not transmitted in a second slot, the second terminal device performs the uplink communication in the second slot by reflecting the first symbol range and the second symbol range of the first slot to the second slot [Nog teaches wherein the SRS 803 may be transmitted by the UE, in this case it would be the second UE, in the first slot of the subframe, being the left hand side of the subframe 805c, wherein the UE will transmit an uplink signal in the PUSCH in the second slot, being the right half of the subframe.]
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Choi, indicating a system and method for transmitting uplink transmissions of UEs over the PUSCH and partitioning this region from the SRS transmission amongst the multiplexed UE in communication with the base station, with the teachings of Nog indicating that SRS does not explicitly have to be transmitted at the end of the subframe, but instead may be transmitted at the beginning of the subframe. The benefiting result would have been the ability to over different configurable subframe configurations for transmitting and receiving SRS transmission in order to allow the network to estimate the quality of the channel at different points in time prior to the transmission of the PUSCH.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Choi as applied to claim 1 above, and further in view of Manolakos et al. US 2018/0278384 (hereinafter Manol).

Regarding claim 5, Choi teaches the communication system according to claim 1, wherein the performs SRS and uplink transmissions in the PUSCH, but it does not teach wherein second terminal device stops the uplink communication in a part of the SRS symbol range, and performs the uplink communication in the remaining parts of the SRS symbol range. 
However, Manol teaches second terminal device stops the uplink communication in a part of the SRS symbol range, and performs the uplink communication in the remaining parts of the SRS symbol range (Manol depicts in Figure 5 wherein the UE device transmits uplink transmissions in the PUSCH (white areas) of the slot for the UL transmission 504 wherein the transmission by the UE is stopped in a part of the SRS symbol range (being the symbols from left to right for 508-510 SRS transmissions). More specifically, the UE transmitting the UL signal in the PUSCH stops transmitting in part of the SRS symbol range, so as to allow other UEs to transmit their respective SRS (rate matching as per Choi ¶59), and then the UE that resumes transmitting the uplink transmission for the PUSCH in the remaining part of the SRS symbol range) and also in Figure 4 (using a different uplink transmission technique) - See Image 5 below]. 

    PNG
    media_image2.png
    709
    537
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Choi, indicating a system and method for transmitting uplink transmissions of UEs over the PUSCH and partitioning this region from the SRS transmission amongst the multiplexed UE in communication with the base station, with the teachings of Manol indicating that SRS puncturing or rate matching of the PUSCH to allow for the transmission of SRS within the SRS range. The resulting benefit of the combination would have been to allow for additional uplink transfer rates while preventing collisions between SRS transmission of the other multiplexed UEs.

Regarding claim 6, the combination of Choi, in view of Manol teaches the communication system according to claim 5, wherein the part of the SRS symbol range is at least one physical resource block (PRB) or at least one resource element (RE) which is allocated to the SRS [Choi, ¶67/Table 1 discloses the SRS transmission resources for the UEs and the starting physical resource block assignment, additionally ¶69/Table 3 discloses that “The SRS transmission bandwidth and starting physical resource block assignment…”, lastly Figure 11 shows each of the resource elements for transmitting the SRS].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The Examiner notes that the IDS comprises NPL filed on 11/30/2021 (3GPP TSG RAN WG1 Meeting #89 R1-1706938 May 15th-19th 2017 Titled: US SRS design for beam management, CSI acquisition).
Special consideration has been given to Figure 1. Co-existence of SRS and PUSCH in the same resource pool, wherein the proposal 6 recites: Support multiplexing of SRS and PUSCH in the same symbol at least with the same numerology, which can be transmitted from the same UE or different UEs.

    PNG
    media_image1.png
    229
    536
    media_image1.png
    Greyscale

This reference anticipates all features of the currently amended independent claims and can serve as the sole relied upon prior art for rejecting claims 1, 7 and 8. In view of this reference alone amendments would be required to advance prosecution in a more favorable manner. This reference may be relied upon at a later date if the Applicant fails to amend the claims to incorporate features from their Specification which are novel and not taught by this reference.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONNIE V SWEET/Primary Examiner, Art Unit 2467